DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/27/21 is acknowledged.
Claims 10, 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11-13, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Note: In this section of the office action, the examiner presents several notes in italic. The notes are generally directed towards the examiner’s claim interpretation and etc. These notes are not part of the 112(b) rejection. The examiner makes these notes for the purpose of clarifying the examiner's position for the 112(b) and the art rejections. 

Regarding claim 9, it is unclear if applicant intends to positively claim: (a) a plurality of vessels which contains a mixed solution of a specimen and a reagent; and (b) a first vessel in a plurality of vessels installed on the incubator, as part of the claimed subject matter. 
The phrase “operable to install…” is purely directed towards applicant’s intended function of the incubator. All of the control unit recitations are worded in the event that the claimed invention was used with unclaimed plurality of vessels. 
Claim 1 is clearly drafted in a way that (a) and (b) are not required to be elements of the instant invention. While applicant may intend for (a) and (b) to be elements of the invention, there is no requirement for (a) and (b) to be elements of the instant invention/system. The elements (a) and (b) can be elements of a separate system(s) to which the claimed system is or may be intended to operably connected to or associated with.
If applicant intends for such structures to be considered elements of the invention, the examiner requires applicant to clarify this by amending the claim to positively list the elements (a) and (b) in the claim. 
Applicant appears to attempt to further structurally define the claimed elements in relationship to how applicant intends for the respective elements to be used or function 
Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.
The phrases “…which controls…” and “performs” in the control unit limitation is purely directed towards applicant’s intended function/use of the control unit. 
Proper and conventional phrases to incorporate a controller/processor process limitation(s) with patentable weight into an apparatus claim are for e.g., “a controller/processor configured to/for” and “a controller/processor programmed to/for…” for performing an active process step(s)/scheme(s), i.e. for performing steps of... (not merely directed towards statements of objectives; and/or intended result/use/function of the recited structural elements). 
The apparatus claim must also positively claim: structures that are controlled by the controller (e.g. a device which receives an output from the controller, i.e. a control move/input from the controller); and/or structures responsible for sending signals to the controller (input to the control system) upon analyzing a process parameter(s). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme (e.g., a sensing device providing feed backs to the controller and a device being controlled); and should include the manner in which the structure(s) is/are intended to be controlled. 
	As currently presented any incubator including a controller satisfy the claim. 	

Claims 11-13 and 17 are purely directed towards applicant’s intended function/use of the incubator including the control unit with structures not even recited as being part of the claimed subject matter. Claims 11-13 and 17 add no further structural elements to the invention recited in claim 9. It is unclear how the claims can be considered further structurally limiting of claim 9. Claims 11-13 and 17 cannot be considered proper dependent claims. 
Regarding claims 16 and 17, it is unclear if applicant intends to positively claim: (i) a driving mechanism; and (ii) a structure comprising a home position as part of the claimed subject matter. 
Claims 16 and 17 are clearly drafted in a way that the driving mechanism is not required to be an element of the instant invention. Claims 16 and 17 are drafted in a way that a device or a structure including a home position is not required to be an element of the instant invention.
While applicant may intend for (i) and (ii) to be elements of the invention, there is no requirement for (i) and (ii) to be elements of the instant invention/system. The elements (i) and (ii) can be elements of a separate system(s) to which the claimed system is or may be operably connected to.

Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed (i) and (ii). The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed elements. 
Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.
	In view of the above, it is unclear what applicant considers the invention. Claims 9, 11-13, 16 and 17 are replete with narrative intended use phrases that do not further structurally define the claimed device. Metes and bounds of the claims are unclear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 11-13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Mazume over (EP 2233931) in view of Yamashita (US 20150293135). 
	As best understood from the instant claim language, regarding claims 9, 11-13, 16 and 17, Mazume discloses: an automated analyzer, comprising:
vessels (63) which contains a mixed solution of a specimen and a reagent (see claim 7: an automatic analyzer that causes a specimen and a reagent to react);
a control unit (fig. 2:51) which controls a first operation performed on the vessels, (fig. 6: S1: suction);  a second operation performed on the vessel alter the first operation, (fig. 6: S4: discharge); and a third operation performed on a predetermined mechanism of the automated analyzer before the second aspiration, (fig. 6: S2: move holding member); wherein the control unit performs the first operation and the third operation in parallel. (fig. 6, S1-S3). 
Mazume also discloses: an automated analyzer, comprising:
vessels (63) which contains a mixed solution of a specimen and a reagent (see claim 7: an automatic analyzer that causes a specimen and a reagent to react);
a control unit (Fig. 2: 51) which controls a first operation performed on the vessel, (fig. 6: S1-S3); 
a second operation performed on the vessel after the first operation, (S4); 
and a third operation performed on a predetermined mechanism of the automated analyzer after the first operation, (S5);
wherein the control unit performs the second operation and the third operation in paraliel. (see fig. 6). 
The phrase “operable to install…” is purely directed towards applicant’s intended function of the incubator. All of the control unit recitations are worded in the event that the claimed invention was used with unclaimed plurality of vessels. The phrases “…which controls…” and “performs” in the control unit limitation is purely directed towards applicant’s intended function/use of the control unit. Claims 11-13 are purely directed towards applicant’s intended function/use of the incubator including the control unit with structure not even recited as being part of the claimed subject matter. Claims 16 and 17 are clearly drafted in a way that the driving mechanism is not required to be an element of the instant invention. Claims 16 and 17 are drafted in a way that a device or a structure including a home position is not required to be an element of the instant invention.
Mazume does not explicitly disclose that the disclosed automated analyzer may include an incubator.
The examiner notes that the incubator recited in current claims are not defined with any specific structural elements. 
As evidenced by Yamashita, automated analyzer including an incubator operable to install vessels such as ones disclosed by Mazume is well known in the art. 
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SHOGO SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        2/25/2022